Citation Nr: 1740041	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


ORDER

Service connection for a right ankle disability is granted.


FINDING OF FACT

The Veteran's current right ankle disability is the result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1967 to September 1978 and from February 1984 to January 1992, with additional reserve service.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Board remanded this matter for further evidentiary development.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

1. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R.
§ 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. Right Ankle Disability

The Veteran asserts that he has a right ankle disability that is caused by service.  He has stated that over the years he has had recurring pain in his right ankle.
The Veteran has been diagnosed with right ankle osteoarthritis.  Arthritis constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309 (a).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including arthritis, detailed in 38 C.F.R. §3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303 (b) only apply to a chronic disease listed in § 3.309(a)).

A right ankle condition was noted in service.  Service treatment records show the Veteran sought treatment after sustaining a sprained right ankle on two different occasions.  Thus, a right ankle condition was noted in service.

The remaining question is whether the Veteran's current right ankle osteoarthritis is related to his active service.  To that end, a November 2016 private opinion by Dr. W. D. indicates that "the Veteran suffered a sprain that occurred while in officer training school in 1967.  He suffered another more severe sprain in January 1976 that was treated with casting immobilization.  He has had recurrent ankle instability since that time and had another sprain treated at McDill Air Force Base in 2000."  Dr. W. D. further opined that "given multiple traumas to the right ankle with documented severity that made it necessary to even immobilize the ankle in a cast, I feel on a more probable than not basis, his multiple ankle sprains while in the service of the United States Air Force resulted in some degenerative changes of the right ankle.  Literature supports the etiology of multiple ankle sprains and ankle instability as resulting in osteoarthritis of ankle joints, and thus, on a more probable than not basis, I feel that the ankle arthritis resulted from multiple sprains he sustained while in the United States Air Force."

The Board notes that the Veteran was afforded an October 2010 VA examination.  Upon examination, the examiner opined that the Veteran's right ankle disability was less likely than not caused by military service.  The examiner reasoned that the Veteran's separation examination was negative for a right ankle disability and there was no documentation of a chronic right ankle condition within 12 months of separation from service.

The Board finds the evidence is at least in equipoise as to whether the Veteran's current right ankle disability is related to his military service.  Accordingly, entitlement to service connection for a right ankle disability is warranted. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Florida Department of Veterans Affairs 


Department of Veterans Affairs


